Case: 15-50954      Document: 00513550195         Page: 1    Date Filed: 06/16/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-50954
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 16, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

HERMELINDO ANGELES-TREJO,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:15-CR-38-1


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       Hermelindo Angeles-Trejo pleaded guilty to illegal reentry and was
sentenced within the advisory guidelines range to 33 months of imprisonment.
He now appeals, arguing that his sentence is substantively unreasonable.
       As an initial matter, Angeles-Trejo contends that his within-guidelines
sentence should not be afforded a presumption of reasonableness because
U.S.S.G. § 2L1.2 is not based on empirical data. He concedes that the issue is


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50954     Document: 00513550195     Page: 2   Date Filed: 06/16/2016


                                  No. 15-50954

foreclosed by United States v. Duarte, 569 F.3d 528, 529-31 (5th Cir. 2009), and
raises it only to preserve for possible further review.
      Angeles-Trejo can rebut the presumption of reasonableness that applies
“by a showing that the sentence does not account for a factor that should
receive significant weight, giving weight to an improper factor, or
demonstrating a clear error in judgment in balancing the factors.” United
States v. Powell, 732 F.3d 361, 381-82 (5th Cir. 2013). Angeles-Trejo argues
that the district court made a clear error of judgment in balancing the relevant
18 U.S.C. § 3553(a) factors.    However, neither Angeles-Trejo’s “desire[] to
return to the United States to support his family” nor the harsh effect of the
12-level enhancement under § 2L1.2(b)(1)(A) for his remote assault conviction
rebuts the presumption of reasonableness. United States v. Diaz Sanchez, 714
F.3d 289, 295 (5th Cir. 2013). Further, in selecting the sentence, the district
court properly examined the relative importance of deterrence in relation to
Angeles-Trejo. See United States v. Hernandez, 633 F.3d 370, 375 (5th Cir.
2011). As Angeles-Trejo has not rebutted the appellate presumption that his
within-guidelines sentence is reasonable or demonstrated that the district
court abused its discretion in selecting it, see Gall v. United States, 552 U.S.
38, 51 (2007), the judgment of the district court is AFFIRMED.




                                        2